Citation Nr: 1228676	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, including as due to aggravation of a preexisting disorder.

2.  Entitlement to service connection for migraines.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in July 2008 when the Board denied the Veteran's petition to reopen the claims. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued a Memorandum decision remanding the case to the Board to provide additional reasons and bases as to its decision. 

This case was returned to the Board in November 2010, when the Board granted the Veteran's petitions to reopen the claims of service connection and remanded the service connection claims for additional development.  The RO has complied with the remand directives.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of whether clear and unmistakable error (CUE) was committed in the March 1981 rating decision, denying entitlement to service connection for foot disabilities, and/or in the March 1996 rating decision, denying entitlement to service connection for a headache disability, have been raised by the record (see January 2006 statement from Veteran), but have not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over them, and, pursuant to the June 2010 JMR, they are AGAIN REFERRED to the RO for appropriate action. 

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a diagnosis of bilateral pes planus upon entry into service and therefore, the presumption of soundness does not apply.

2.  The Veteran's pes planus disorder did not undergo an increase in severity during service.

3.  The Veteran's pes planus was not permanently aggravated by service.  

4.  With resolution of the doubt in favor of the Veteran, his headaches began in service and he has experienced headaches since that time.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a bilateral foot disorder, including as due to aggravation of a pre-existing disorder, have not been met. 38 U.S.C.A. § 1111, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  The criteria for a grant of service connection for headaches are approximated.  38 U.S.C.A. § 1111, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006, April 2007, and December 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, this matter was remanded by the Court in June 2010 because the Court found the Board did not provide adequate reasons and bases for rejecting the lay evidence submitted by the Veteran in support of his petitions to reopen his claims of service connection.  The Court also found that the RO did not adjudicate the Veteran's reasonably raised allegations of clear and unmistakable error (CUE) in prior decisions.  

In a November 2010 rating decision, the Board reconsidered the entirety of the record, including the lay evidence and granted the Veteran's petitions to reopen his claims of service connection for foot disorders and a headache disorder.  Those claims of service connection were remanded by the Board to the RO in November 2010 for additional development.  The present decision discusses that lay evidence, along with all other evidence of record in its adjudication of the Veteran's claims of service connection.  

Additionally, in November 2010, the Board referred the Veteran's claims of CUE to the RO for appropriate action.  To date, the RO had yet to develop those claims.  Therefore, the Board again refers those claims to the RO for appropriate action.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in February 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral foot disorder

The Veteran contends that service connection is warranted for a bilateral foot disorder. As the evidence shows that the Veteran had moderate pes planus upon entry into service and that disorder did not increase in severity during service and was not permanently aggravated as a result of service, service connection is not warranted.  Therefore, the Veteran's claim is denied.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

The Veteran's June 1976 service entrance examination shows that the Veteran had moderate pes planus at time of enlistment. On a concurrent self report of medical history, the Veteran noted that he was "not sure" if he had foot trouble. 

A July 1977 treatment note assessed mild pes planus and bilateral heel valgus manifested by left heel and Achilles pain made worse with walking. There was noted no decrease in range of motion. In June 1979, he was seen for complaints of foot pain; the treatment note lists diagnoses of mild pes planus and bilateral heel valgus. He was noted to have good muscle strength of his feet and was prescribed orthotic inserts for his shoes. 

A September 1979 pre-separation examination report reveals that the Veteran had minimal pes planus. The Veteran noted on an accompanying self report of medical history that he had foot trouble and the physician comment section of that report reflects a diagnosis of moderate pes planus. A December 1979 note shows problems associated with flat feet. 

The Veteran underwent a September 1980 VA examination.  The Veteran reported "sore feet."  An x-ray showed no definite evidence of pes planus, but did not exclude mild pes planus.  Similar to the findings on both his service entrance and discharge examination, the examiner found that the Veteran had moderate pes planus with eversion but he had no calluses on his feet. 

The Veteran submitted a February 1981 statement that he was treated for foot injury in service and continued to experience symptoms after service. In March 1981, the RO denied the Veteran's claim for service connection on the basis that the VA examination did not reveal any foot disability other than pes planus, which he was noted to have upon entry into service. 

Private treatment records reflect that the Veteran was treated for plantar fasciitis in March 1994.  In March 1995, the Veteran was assessed with pes planus.  In April 1995, he was seen for complaints of pain in the dorsal aspect of his both feet and was treated for tendonitis of the extensor digitorum longus. The treatment note reflects that the Veteran stated he had experienced the pain for approximately 10 years. 

In February 1999, the Veteran was seen for complaints of pain for over two months, from hallux valgus. An August 1999 treatment note reveals that the Veteran had surgery on his feet in February 1999. 

In a December 2004 statement, the Veteran stated that he experienced bone spurs  since service. 

In January 2005, M.H., identified as a friend of the Veteran, submitted a statement to VA explaining that he has known the Veteran since he was discharged from service. M.H. stated that the Veteran has had bad feet since that time and that he had observed the Veteran's constant use of orthotic shoe inserts and the presence of bony prominences on his feet. The statement reflects that the Veteran told M.H. that he was issued inserts during service to treat his flat feet. 

In July 2005, the Veteran's mother submitted a statement to VA. She stated that prior to the Veteran's service he was active and participated in running.  After he returned from service, he had to wear orthotic shoe inserts and eventually his foot condition deteriorated to the point of needing surgery in 1999.

The Veteran underwent a VA examination in February 2011.  The examiner diagnosed bilateral pes planus with right heel valgus, bilateral hallux valgus with bunions, and scars, and bilateral tarsal tunnel syndrome and entrapped nerves dorsal feet.  The examiner stated that no diagnoses of Achilles tendonitis or plantar faciitis were found upon examination.

The examiner opined that the Veteran's foot disorders are not the result of, or permanently aggravated by, his active duty service.  As a rationale, the examiner stated that the Veteran's pre-service entry physical examination showed a diagnosis of moderate pes planus.  The Veteran's discharge examination also showed a diagnosis of moderate pes planus.  Furthermore, a VA examination in September 1980 mentioned sore feet, but an x-ray taken at that time showed no definite pes planus.  

There is no evidence that the Veteran's pes planus underwent an increase in severity during service.  Although service treatment records showed that he complained of foot pain during service and he was prescribed orthotics, the evidence does not support a finding that his disorder increased in severity beyond the natural progression of the disorder.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Although the Veteran reported that he was unsure whether he had pes planus upon entry into service, evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  
 
The Veteran also submitted lay statements that support his claim that his disorder worsened as a result of service.  Specifically, the Veteran's mother alleged that he was unable perform certain physical activity after service as he had before entry into service.  The Veteran's friend, M.H. alleged that the Veteran was prescribed shoe inserts during service and that the Veteran's foot disorder had deteriorated since that time.  

The Board has considered the lay statements regarding his disability.  While the Board finds the Veteran and other lay witnesses competent to testify as to his symptoms, their statements have been investigated by a competent medical examiner whose report is more probative. See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

The Veteran's diagnosis did not change from entry to discharge from service.  Although he experienced symptoms during service and was treated with orthotics, the evidence does not show an increase in severity of the underlying disorder.   Therefore, the Veteran's claim is denied.  


Headaches

The Veteran contends that he has a headache disorder that is etiologically related to the headaches he experienced during service.  With resolution of the doubt in favor of the Veteran, the evidence shows a continuity of symptomatology since service.  Therefore, the Veteran's claim is granted.

The service treatment records reflect a normal enlistment examination, with the exception of pes planus, in June 1976.  A self report of medical history completed by the Veteran at time of enlistment reflects no complaints of headaches. In February 1977, the Veteran was seen for complaints of a headache accompanied by loss of vision and anxiety; he was diagnosed with an anxiety reaction.  In April 1977 he was treated for a two day headache as well as rhinitis.  

April 1977 dental records reflect complaints of temporomandibular joint syndrome (TMJ); no headaches were noted at that time.  In December 1977 several of his teeth were noted to be impacted and one was extracted. A 1978 dental record reflects treatment for occlusions. 

In May 1978, he was treated for a one day headache as well as rhinitis, pharyngitis, and bronchitis. In February 1979, the Veteran's vision was assessed due to his complaints that he was experiencing headaches when reading. 

A September 1979 examination was normal, but the Veteran noted on an accompanying self report of medical history that he experienced frequent and severe headaches. 

In January 1983, the Veteran was noted to have occasional headaches associated with maloccluded teeth. In December 1995, the Veteran reported experiencing headaches when he opened his jaw widely. 

In November and December 2003, the Veteran was diagnosed with chronic headaches.  A December 2003 note lists a diagnosis of headaches as well as a history of TMJ. Another December 2003 note also diagnoses migraine headaches likely associated with a sleep disorder. In March 2004, the Veteran was noted to have migraine headaches and the physician notes several "triggers" including allergy/sinus, stress, and jaw movement. 

The Veteran wrote a note in December 2004 stating that he had experienced allergy and sinus problems, with headaches since service; in a separate statement he reported experiencing TMJ.  In January 2005, G.H., a friend of the Veteran, wrote a statement to VA reporting that that the Veteran experiences problems with TMJ. The Veteran's mother submitted a July 2005 statement that he returned home from service with a headache problem and has experienced chronic headaches since that time.

The Veteran underwent a VA examination in February 2011.  The examiner diagnosed headaches, multifactorial, with feature of migraine and tension type.  She opined that the Veteran's current in-service headaches are not of the same etiology as the present headache disorder.  As a rationale, the examiner explained that the in-service headaches were associated with a diagnosis of another acute disorder, i.e. rhinitis, anxiety, and dental disorders.  She noted that there was no suggestion of tension headaches or migraines during service.  Moreover, the Veteran did not complain of tension or migraine headaches until 1995.  Therefore, "there is no clear evidence suggesting chronic headache in service of the same etiology that continued to present time." 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

The Veteran's frequent headaches were clearly noted during service. The Veteran's discharge report shows complaints of frequent and severe headaches.  The post-service treatment records show continued complaints of headaches.  Furthermore, the Veteran submitted lay statements from his mother and friend in which they attest to the Veteran's continued complaints of chronic headaches.  The Veteran and his lay witnesses are competent to describe his headache symptoms and the Board finds this evidence credible.  Therefore, with resolution of the doubt in favor of the Veteran, his claim of service connection for headaches is granted.   


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for headaches is granted.  


REMAND

A May 2012 rating decision granted the Veteran's claim of service connection for PTSD.  In May 2012, the Veteran filed a notice of disagreement (NOD) with the disability rating assigned for his PTSD. The NOD was timely filed with the agency of original jurisdiction (AOJ). See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2011).  However, as the AOJ did not issue a statement of the case with regard to this issue, the Board is required to remand the issue to the AOJ for issuance of a statement of the case. See Manlicon v. West, 12 Vet. App. 238 (1999). After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the case addressing the Veteran's appeal of the disability rating assigned for his service-connected PTSD in the May 2012 rating determination. The RO must inform the Veteran that in order to complete the appellate process for this matter, he must submit a timely substantive appeal. If the Veteran completes his appeal by filing a timely substantive appeal, the matter must be returned to the Board.

FURTHER REITERATING, AND AS WAS NOTED IN PRIOR BOARD ACTIONS, THE VETERAN HAS RAISED THE ISSUE OF WHETHER CUE IS PRESENT IN MARCH 1981 AND MARCH 1996 RATING DECISIONS. BY ORDER OF THE COURT DATED IN JUNE 2010, THE RO MUST ADJUDICATE THESE MATTERS. PRIOR TO DOING SO, THE RO SHOULD UNDERTAKE ANY ACTIONS OR CONTACT WITH THE VETERAN TO DEVELOP THE ISSUES. 
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
	Vito A. Clementi 	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


